UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
UNITED STATES OF AMERICA,
                                                              18 CR 316 (PAC)
       -against-
                                                              MEMORANDUM
MATTHEW BRADY, et al.,

                              Defendants.
----------------------------------------------------------X

       Matthew Brady’s health problems render him a severe COVID-19 risk. He

respectfully seeks a compassionate release sentence reduction. 18 U.S.C. §

3582(c)(1)(A)(i).

                               PROCEDURAL HISTORY
       On July 30, 2019, the Court sentenced Brady to “36 months … incarceration

[followed by] three years … of … supervised release [and] forfeiture … of a hundred

thousand dollars.” 7/30/19 Sent. Tr., ECF No. 97 at 16. His eventual release will trigger

numerous “mandatory …. standard [and] special conditions … of supervision.” Id.

Brady had illegally diverted prescription medications from “2015 to 2018.” Id. at 12.

       Brady is presently confined at FMC Lexington where he’s made great

rehabilitative strides coupled with a solid institutional record. As coronavirus spreads

through American prisons, Brady awaits its arrival with serious health issues warranting

immediate home confinement. BOP sets his release date at April 6, 2022. If adjusted 9

months for RDAP, and 6 months for halfway house, he would otherwise leave FMC

Lexington around Jan. 2021. That’s without any home confinement, even under pre-

                                                1
Cares Act law (discussed infra). Thus, immediate home confinement would not radically

alter the sentence.

        On April 1, 2020, counsel sought compassionate release by written application

to FMC Lexington’s warden. 18 U.S.C. § 3582(c)(1)(A)(i). Alternatively, counsel sought

accelerated home confinement, recently expanded under the Cares Act. Within two

hours, FMC Lexington emailed that the “request has been received and will be

forwarded for review.” On April 2, 2020, counsel sought further information and

stressed the situation’s urgency.1 On April 3, 2020, FMC Lexington replied, again

eschewing specifics.2

    18 U.S.C. § 3582(C)(1)(A) PERMITS IMMEDIATE JUDICIAL ACTION

        “The COVID-19 pandemic is extraordinary and unprecedented in modern times

in this nation.” U.S. v. Hernandez, 18 CR 834, ECF No. 451 at 5 (SDNY) (PAE). “It

presents a clear and present danger to free society for reasons that need no elaboration.”

Id. Section 3582 states:

        The court may [] modify a term of imprisonment … upon motion of the
        defendant after the defendant has fully exhausted all administrative rights

1
  Counsel wrote: “Thank you for the prompt response. I know FMC Lex is dealing with a lot right
now, but might you have any sense of when Mr. Brady’s application will get an individualized review?
I genuinely, truly believe he is at severe risk, and obviously time is of the essence. If he’s not released
I intend to seek relief with the court, but I also want to first communicate with you guys as much as
possible, because I am optimistic that BOP will agree he’s a good candidate for home confinement.”
2
  FMC Lexington wrote: “All requests for Compassionate Release/Reduction in Sentence are
processed in accordance with Program Statement 5050.50, Compassionate Release/Reduction in
Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g), which is available on the
www.bop.gov website. I am unable to provide an estimated time line. You will be notified once a
decision is reached.”
                                                    2
      to appeal a failure of the Bureau of Prisons to bring a motion on the
      defendant’s behalf or the lapse of 30 days from the receipt of such a
      request by the warden of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment (and may impose a term of probation
      or supervised release with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment), after considering
      the factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that … extraordinary and compelling reasons warrant
      such a reduction.

18 U.S.C. § 3582(c)(1)(A)(i)
      But “exceptional circumstances of peculiar urgency” justify bypassing the

administrative hurdles. Hendricks v. Zenon, 993 F.2d 664, 672 (9th Cir. 1993), quoting

Granberry v. Greer, 481 U.S. 129, 134 (1987); see also 28 U.S.C. § 2254(b) (authorizing

application for writ of habeas corpus absent exhausted state remedies where

“circumstances exist that render such process ineffective to protect the rights of the

applicant”).

      Specifically, “exhaustion of the administrative process can be waived in light of

the extraordinary threat posed—in [t]his unique circumstance[]—by the COVID-19

pandemic.” U.S. v. Wilson Perez, 17 CR 513, ECF No. 98 at 2 (SDNY) (AT). For

example, “[o]n March 26, 2020, Perez submitted to the BOP his application for a

sentence modification.” Id. As of his April 1 order granting relief, “the BOP has not

acted on that request.” Id. There, only 6 days has passed. By contrast, 7 days have passed

since Brady’s BOP application.




                                            3
        “Even where exhaustion is seemingly mandated by statute . . . , the requirement

is not absolute.” Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019), citing McCarthy v.

Madigan, 503 U.S. 140, 146-47 (1992). Courts should jettison a “statutory exhaustion

requirement … where a claimant’s interest in having a particular issue resolved

promptly is so great that deference to the agency’s judgment is inappropriate.” Mathews

v. Eldridge, 424 U.S. 319, 330 (1976).

        “[E]xhaustion may be unnecessary where it would be futile, either because

agency decisionmakers are biased or because the agency has already determined the

issue.” Washington, 925 F.3d at 118. “[E]xhaustion may be unnecessary where the

administrative process would be incapable of granting adequate relief.” Id. at 119. And

“exhaustion may be unnecessary where pursuing agency review would subject plaintiffs

to undue prejudice.” Id. Perez is instructive, holding that “[a]ll three of these exceptions

apply” when BOP sits on a coronavirus application for compassionate release. 17 CR

513, ECF No. 98 at 4 (collecting authorities regarding potentially deteriorating health).

Like here, “even a few weeks’ delay carries the risk of catastrophic health

consequences.” Id. Given “the exigency of a rapidly advancing pandemic, …

administrative exhaustion would defeat, not further, the policies underlying § 3582(c).”

Id. at 5.




                                             4
                     THE INSTANT CIRCUMSTANCES
                 ARE EXTRAORDINARY AND COMPELLING

       The U.S. Sentencing Commission’s policy statement and corresponding § 3582

commentary state that a court may reduce a sentence for “extraordinary and compelling

reasons,” including “suffering from a serious physical or medical condition . . . that

substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). Of course, “a high-risk inmate who

contracts the virus while in prison will face challenges in caring for himself.” Hernandez,

ECF No. 451 at 5.

       “[A]t age 19, [Brady] was diagnosed with diabetes, and has been prescribed

insulin.” Brady’s 7/23/19 Presentence Investigation Report ¶ 56 (“PSR”); 18 CR 316,

ECF No. 82. He “wears an insulin pump, which monitors his insulin levels.” Id. “The

CDC and World Health Organization have both found that people with chronic

medical conditions are at higher risk for experiencing more serious complications from

the new coronavirus, and are at a higher risk for death.” Kelly Reardon, What COVID-

19 means for people with diabetes, 3/17/20.3 Indeed, “diabetes” is one of the “[t]hree major

conditions they have highlighted.” Id. Matthew has “type 1 diabetes, which is an

autoimmune disease.” Id.


3
 https://www.wwlp.com/news/health/coronavirus-local-impact/what-covid-19-means-for-people-
with-diabetes/ (last visited 3/31/20).


                                             5
       Even if “diabetics are not more likely to get COVID-19, the problem lies with

the seriousness of the virus once infected.” Id. “[P]eople with diabetes had higher rates

of serious complications and death than people with the virus who do not have diabetes.” Id.

(emphasis supplied). “Diabetes that is not managed well can increase the risk for

diabetes-related complications, one of which could be heart disease — another

condition listed by the CDC and WHO as creating a higher risk for serious

complications from COVID-19.” Id. “The [American Diabetes Association] also says

viral infections, like the new coronavirus, increase inflammation, which also happens

when your blood sugar is higher than your target, contributing further to a higher risk

for [diabetes related] complications.” Id.

       “People with diabetes, both type 1 and 2, have a higher risk for diabetic

ketoacidosis when ill with a viral infection, or DKA — a life-threatening issue that can

cause the blood to become too acidic.” Id. “If a diabetic person is in DKA, that can

make it harder to avoid sepsis and septic shock, which, according to the ADA, ‘are

some of the more serious complications that some people with COVID-19 have

experienced.’” Id.

       Per the Journal of the American Medical Association, the “diabetes … fatality

rate” for coronavirus outstrips “chronic respiratory disease” and even “cancer.”

Zunyou Wu, MD, PhD and Jennifer M. McGoogan, PhD, Characteristics of and Important

Lessons From the Coronavirus Disease 2019 Outbreak in China, 2/24/20, Journal of American

                                             6
Medical Association (“7.3% for diabetes, 6.3% for chronic respiratory disease, 6.0% for

hypertension, and 5.6% for cancer”).4

          The “American Diabetes Association” sounds these alarms, and more, in a letter

directly to “[d]etention [c]enter[s].” Exhibit A, Am. Diabetes Assoc. Letter to Detention

Center. They urge “officials” to “explore all possible strategies to release people with

diabetes” including “compassionate release.” Id. It is not hyperbole to say that

Matthew’s life is sufficiently at risk, warranting home detention.

          Brady is also immunocompromised. “[I]n those with chronic medical

conditions” – like him – “the body’s immune response is not as strong a response when

exposed to viruses.”5 “If such a person catches a virus … it’s likely to stick around and

cause complications.” Id. But Brady’s situation is worse. In “March 2018, [Brady] sought

medical treatment after his throat began to close” and he broke out in hives. PSR ¶ 56.

He “was diagnosed with an auto immune disease and was prescribed medication.” Id.

Brady informs that for about a year and half before jail, he was hospitalized 4 times for

throat closing and hives.

          Specifically, he has “idiopathic urticaris which has led to severe life-threatening

anaphylaxis for which he is on immunosuppressant therapy.” PSR ¶ 56. Counsel is



4
    https://jamanetwork.com/journals/jama/fullarticle/2762130 (last visited 3/31/20).
5
  American Heart Association, What heart patients should know about coronavirus, March 24, 2020;
https://www.heart.org/en/news/2020/02/27/what-heart-patients-should-know-about-coronavirus
(last visited 4/6/20).


                                                  7
informed that the illness causes difficulty breathing – (hence the aforementioned throat-

closing) – and asthmatic-like conditions. Of course, “difficulty breathing” is a major

coronavirus concern.6 As recently as March 5, 2020, Brady informs that he broke out

in hives, again with an itchy, swollen throat, dizziness, and light headedness. He sought

medial treatment, was injected with Benadryl, and his Methotrexate dosage (discussed

infra) was upped to 40mg per week.

          He has “Vitiligo and a testosterone deficiency.” PSR ¶ 56. “[E]vidence strongly

suggests that vitiligo is [also] an autoimmune disorder, in which the body’s immune

system mistakenly targets and injures [] specific cells within your own body.”7 Brady

needs “[i]mmunosuppressive drugs” which “are drugs that inhibit or prevent activity of

the immune system.”8 Obviously, anyone who is “immunocompromised” is “at high-

risk for severe [COVID-19] illness.”9

          Brady informs that he was taking 10 tablets per week of Methotrexate, at 2.5mg

per tab – recently upped to 40mg per week. (Supra). “Methotrexate … is a

chemotherapy agent and immune system suppressant.”10 “Common side effects include


6
    https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/index.html (last visited 4/7/20).
7
    https://www.drugs.com/health-guide/vitiligo.html (last visited 3/31/20).
8
    https://en.wikipedia.org/wiki/Immunosuppressive_drug (last visited 3/31/20).
9
    https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-risk.html    (last
visited 3/31/20).
10
     https://en.wikipedia.org/wiki/Methotrexate (last visited 3/31/20).


                                                   8
… increased risk of infection [and] low white blood cell counts.” Id. I am informed that

he takes 2 tablets per day of dapsone, at 25mg per tab. For that drug, “[s]evere side

effects may include a decrease in blood cells [and] red blood cell breakdown.” 11 People

with low cell counts “are at very high risk of serious infections due to their suppressed

immune system.”12 Brady informs that he also takes 30mg of Prednisone per day, three

days a week to suppress the hives condition. “Prednisone is a glucocorticoid medication

mostly used to suppress the immune system.”13 “Short-term side effects, as with all

glucocorticoids, include high blood glucose levels.” Id. (see diabetes discussion, supra).

          The CDC specifically highlights “immune weakening medications” as a very

serious red flag.14 Again, it is not an exaggeration to say that Brady should be considered

among the highest risk inmates. Last week, counsel spoke with Brady’s doctor, “Vincent

J. Calamia,” who has treated Matthew “for many years.” PSR ¶ 59. He observed “it’s

not even a question” that he is very high risk.

          Brady informs that he also takes 25mg daily of Doxepin (super antihistamine),

15mg twice a day of Buspirone (anxiety), 20mg daily of Atorvastatin (cholesterol),

500mg twice daily of Metformin (diabetes), 1mg per day of folic acid, 20mg daily of


11
     https://en.wikipedia.org/wiki/Dapsone (last visited 3/31/20).
12
     https://en.wikipedia.org/wiki/Agranulocytosis (last visited 3/31/20).
13
     https://en.wikipedia.org/wiki/Prednisone (last visited 4/8/20).
14
   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
(last visited 4/1/20).

                                                    9
Lexipro (anxiety), and 15mg daily of Mirtavapine. Unsurprisingly, these medications

carry laundry lists of side effects that could be disastrous in ways we are simply blind to

at the present time. Given the continued uncertainty regarding exactly how coronavirus

works, we should err on the side of assuming people with any significant medical history

are potentially at very serious risk.

          Much public coronavirus discussion has focused on the elderly, but age is not

dispositive, or even the most important factor. Any “heightened health risk” warrants

“home confinement.” Hernandez, ECF No. 451 at 2-3 (ordering compassionate release

for a 23-year-old with asthma). “Underlying medical conditions … increase the risk of

serious COVID-19 for individuals of any age.” (emphasis supplied).15 The CDC stresses

that “[p]eople of all ages with … diabetes” are “at higher risk for severe illness.” (emphasis

supplied).16 It bears emphasis that the CDC says that twice on that cited coronavirus

webpage, and also prints it in bold typeface. Driving home the point more grimly,

“Patrick Jones, … the first known federal inmate [to] die[] of coronavirus,” was only

“49” years old.17 Like Brady, he was a “low-security” inmate serving time “for a

nonviolent drug crime.” Id.



15
  https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-mitigation-strategy.pdf at
p. 10 (last visited 4/1/20).
16
   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
(last visited 3/31/20).
17
     https://reason.com/2020/03/29/first-known-federal-inmate-dies-of-coronavirus/ (last visited).


                                                  10
       Worse still, this virus will ravage prisons, even with the best staff and the best

intentions. Recognizing the “particular concerns” of an “institutional setting,” Atty.

Gen. Barr warns that “[w]e want to make sure our institutions don’t become petri

dishes.”18 Ironically, a Federal Medical Center carries magnified risk given that

“healthcare workers are getting sicker from coronavirus than other patients.” 19

       The CDC warns that “[i]ncarcerated[] persons live, work, eat, study, and recreate

within congregate environments, heightening the potential for COVID-19 to spread

once introduced.”20 Thus, “unique challenges [exist] for control of COVID-19

transmission among incarcerated[] persons, staff, and visitors.” Id.

       Incarcerated[] persons and staff may have medical conditions that increase
       their risk of severe disease from COVID-19. The ability of incarcerated[]
       persons to exercise disease prevention measures (e.g., frequent
       handwashing) may be limited and is determined by the supplies provided
       in the facility and by security considerations. Many facilities restrict access
       to soap and paper towels and prohibit alcohol-based hand sanitizer and
       many disinfectants. Incarcerated persons may hesitate to report symptoms
       of COVID-19 or seek medical care due to co-pay requirements and fear
       of isolation.

Id.



18
  https://www.npr.org/sections/coronavirus-live-updates/2020/03/26/822016191/barr-federal-
prisons-mustnt-become-petri-dishes-for-coronavirus (last visited 3/27/20).
19
  https://www.cnn.com/2020/03/16/health/doctors-coronavirus-health-care-hit-
harder/index.html (last visited 3/27/20).
20
   https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctionaldetention.pdf
(last visited 4/6/20).

                                             11
          In sum, “the crowded nature of municipal jails … present an outsize risk that the

COVID-19 contagion, once it gains entry, will spread.” Hernandez, ECF No. 451 at 5;

Timothy Williams, et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads Behind

Bars, N.Y. Times (Mar. 30, 2020)21; U.S. v. Nkanga, 18 CR 713 (JMF), 2020 WL 1529535,

at *1 (citing Interim Guidance on Mgmt. of Coronavirus Disease 2019 (COVID-19) in

Correctional and Detention Facilities (Mar. 23, 2020).

          FMC Lexington is no exception. Brady describes his living quarters as a 10 foot

by 25 foot cell with 4 bunks. He informs they are double bunks, sometimes

accommodating up to 8 people. There are 8 lockers, measuring about 2 feet by 1.5 feet.

Brady estimates about 2 feet between the person next to him. They all share a bathroom

in that room. Cells like that are lined up in an alleyway of about 24 total inmates. Lines

for meals, medicine, email, and telephones leave inmates right on top of each other,

often combining multiple alleyways. Brady relays that BOP recently gave them small

amounts of soap, but they usually must buy it from commissary. There is no hand

sanitizer. Simply put, Brady “cannot provide self-care because he cannot protect himself

from the spread of a dangerous and highly contagious virus.” Perez, ECF No. 98 at 7

(release for inmate “confined to a small cell where social distancing is impossible”).

          A “heightened medical risk presented to [the defendant] by the COVID-19

pandemic” constitutes “extraordinary and compelling reasons to reduce [his] sentence



21
     https://www.nytimes.com/2020/03/30/us/coronavirusprisons-jails.html
                                               12
[by] releasing [him] from custody [and ordering] home confinement.” Hernandez, ECF

No. 451 at 4. By contrast, Brady’s medical history is notably more serious than

Hernandez’s. Compare, id. (“It is readily apparent” that defendant’s asthma is

“extraordinary and compelling so as to justify compassionate release”); U.S. v. Muniz,

09 CR 199, 2020 WL 1540325 (KPE), at *1-2 (S.D. Tex. Mar. 30, 2020) (finding

extraordinary and compelling reasons under § 3582(c)(1)(A)(i) for heightened COVID-

19 risk to inmate).

       Also instructive is Perez, who “was the victim of two vicious [jailhouse] beatings,

resulting in a broken jaw and shattered bones around his eye socket.” Perez, ECF No.

98 at 1. “[B]oth attacks sent him to the hospital and necessitated reconstructive surgeries

of his face, with the second surgery requiring metal implants.” Id. “[P]hysicians directed

that he receive follow-up care [but] such care was repeatedly delayed or difficult to

obtain.” Id. “He continues to suffer from pain and persistent vision problems.” Id. On

that medical record, “the government concede[d] … a heightened risk of serious illness

or death from COVID-19 due to his preexisting medical issues.” Id. at 6 (emphasis

supplied). The Perez court held that “recent surgeries, and his persistent pain and vision

complications,” were “extraordinary and compelling reasons” for compassionate

release. Id. at 6-7. Again, Brady’s condition dwarfs Perez’s.

       In U.S. v. Campagna, the court ordered compassionate release based on a

“compromised immune system [with very low white blood cell counts], taken in concert

with the COVID-19 public health crisis.” 16 CR 78, 2020 WL 1489829, at *3 (S.D.N.Y.
                                            13
Mar. 27, 2020) (LGS). That was at “Brooklyn Residential Reentry Center” – a halfway

house – never mind a federal prison. Id. Still, that medical condition “constitutes an

extraordinary and compelling reason to modify [d]efendant’s sentence on the grounds

that he is suffering from a serious medical condition that substantially diminishes his

ability to provide selfcare within the environment of the” halfway house. Id. at *3, citing

U.S.S.G. § 1B1.13 cmt. n.1(A).

       Brady must be “released now … because remaining incarcerated for even a few

weeks increases the risk that he will contract COVID-19.” Perez, ECF No. 98 at 5.

                         18 U.S.C. § 3553 COMPELS RELEASE

       Even where “the § 3553(a) factors[,] particularly the seriousness of [the]

offenses[,] earlier led the Court to require that [the defendant] serve his entire sentence

(net of statutory good time) in prison, § 3553(a) requires a sentencing court consider

the … the need to provide the defendant with needed . . . medical care.” Hernandez,

ECF No. 451 at 7, citing 18 U.S.C. § 3553(a) (quotations omitted). That must be

reevaluated and “[v]iewed now in the light of a raging and virulent pandemic.” Id.

(emphasis supplied).

       Brady is no danger to the community and sentence reduction is consistent with

the Commission’s policy statement. U.S.S.G. § 1B1.13 (2)-(3). He is a non-violent22


22
  “[N]umerous courts” have granted relief, even to violent defendants. Hernandez, ECF No. 451 at 5-
7 (compassionate release for defendant convicted of “racketeering” with “the Nine Trey Gangsta
Bloods … with whom his violent acts were committed”), citing U.S. v. Chandler, 19 CR 867 (PAC),
2020 WL 1528120, at *1-3 (S.D.N.Y. Mar. 31, 2020) (granting 18 U.S.C. § 3142(i) bail application for
                                                14
drug offender with no prior arrests. PSR ¶¶ 36-41. He’s a low security inmate who is

highly unlikely to reoffend. He’s done very well in RDAP at FMC Lexington.

Remarkably, “[h]e stopped using drugs in March of 2018 … long before his arrest in

August of that year, and even before the arrest of” his codefendant. Brady Sent. Memo,

ECF No. 95-1 at 6; 7/30/19 Sent. Tr., ECF No. 97 at 6 (observing in July 2019 that

“over the last 18 months or so Mr. Brady has turned his life completely around” and

had “began the process of turning himself around, of becoming sober before he got

arrested”). Counsel respectfully submits that is the single best indicator of his ability to

contribute productively to society if released.

       Brady has strong community support and solid reentry plans. The Court may

recall during sentencing, a “courtroom … virtually filled … with friends and family.”

7/30/19 Sent. Tr., ECF No. 97 at 6. On home confinement, Brady would live with his

wife in a one-bedroom condo located on Zoe St. in Staten Island. (full address in PSR,

ECF No. 82 at 3). Obviously, Brady will be vastly safer at that address, to say nothing

of other FMC Lexington inmates and staff. He is very personable, and previously

worked for 13 years “performing electrical work” for “Con Edison.” PSR ¶ 85.


felon in possession of a firearm); and citing U.S. v. McKenzie, 18 CR 834 (PAE), 2020 WL 1503669, at
*2-3 (S.D.N.Y. Mar. 30, 2020) (granting 18 U.S.C. § 3145(c) bond pending sentencing to defendant
who pled guilty to single count of assault with a deadly weapon); see also, U.S. v. Wilson Perez, 17 CR
513, ECF No. 98 at 1 (SDNY) (AT) (ordering compassionate release for defendant convicted of
“kidnapping and conspiracy in violation of 18 U.S.C. § 1201”); U.S. v. Campagna, 16 CR 78, ECF No.
135 (SDNY) (LGS) (ordering compassionate release for defendant convicted of “Conspiring to Traffic
Firearms in violation of 18 USC. § 371, 18 U.S.C. § 922(a)(1)(A) … and Possession and transfer of a
machine gun in violation of 18 USC § 922(o)(l) and (2)”).


                                                  15
            HOME CONFINEMENT IS A PRUDENT SOLUTION

       If released, “home confinement will [continue to] meaningfully restrict his

freedom of movement.” Hernandez, ECF No. 451 at 7. Our Legislative and Executive

Branches urge its use to fight this pandemic. Previously, 18 U.S.C. 3624(c)(2) controlled,

stating:

       The authority under this subsection may be used to place a prisoner in
       home confinement for the shorter of 10 percent of the term of
       imprisonment of that prisoner or 6 months. The Bureau of Prisons shall,
       to the extent practicable, place prisoners with lower risk levels and lower
       needs on home confinement for the maximum amount of time permitted
       under this paragraph.

       But that law changed on March 27, 2020, when H.R. 748 (The Cares Act) passed.

Section 12003(b)(2) of that law includes the following provision, suspending the

aforementioned home detention limit, explicitly in response to coronavirus: 23

       HOME CONFINEMENT AUTHORITY.—During the covered
       emergency period, if the Attorney General finds that emergency
       conditions will materially affect the functioning of the Bureau, the
       Director of the Bureau may lengthen the maximum amount of time for
       which the Director is authorized to place a prisoner in home confinement
       under the first sentence of section 3624(c)(2) of title 18, United States
       Code, as the Director determines appropriate.

       Per section 12003(a)(2), “the term ‘covered emergency period’ means the period

beginning on the date on which the President declared a national emergency under the

National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus



23
  https://www.congress.gov/bill/116th-congress/house-
bill/748/text#id39c9a7e9455546689d2aa09786f8ab6f (last visited 3/27/20).
                                              16
Disease 2019 (COVID-19) and ending on the date that is 30 days after the date on

which the national emergency declaration terminates.” Id. The President declared a

national emergency on Friday, March 13, 2020.24

          Our Attorney General specifically instructs BOP to increase home confinement

for “non-violent [inmates] who pose minimal risk of recidivism.” Exhibit B, 3/26/20

Atty. Gen. Letter. As discussed, supra, this defendant could not be a better candidate.

For “safety[’s]” sake, BOP should “prioritize[e] home confinement as appropriate in

response to COVID-19 pandemic.” Id. Almost every variable identified in that March

26 letter weighs in favor of home confinement here. Id. (“non-exhaustive list” includes

medical “vulnerability,” “priority [to] low security” inmates, “conduct in prison,” a

“demonstrated … re-entry plan” with low “recidivism” risk, and minimized “danger

posed … to the community”).

          Days later, Atty. Gen. Barr again urged BOP “to prioritize the use of home

confinement as a tool for combatting the dangers that COVID-19 poses.” Exhibit C,

4/3/20 Atty. Gen. Letter. He noted that Section 12003(b)(2) of “the CARES Act now

authorized me to expand the cohort of inmates who can be considered for home

release,” and made a specific “finding that emergency conditions are materially affecting

the functioning of the Bureau of Prisons.” Id. “[I]nmates with a suitable confinement

plan will generally be appropriate candidates for home confinement rather than



24
     https://time.com/5802855/trump-national-emergency-coronavirus/ (last visited 3/27/20).
                                                 17
continued detention at institutions in which COVID-19 is materially affecting their

operations.” Id. “[T]ime is of the essence.” Id.

                                    CONCLUSION

      Per the attached draft order (Exhibit D), the Court should immediately order

that Brady’s “sentence of incarceration in this case is reduced to time served pursuant

to 18 U.S.C. § 3582(c)(1)(A); [that he] is ordered released from Bureau of Prisons

custody, effective immediately; [that he] is placed on supervised release, subject to the

conditions of supervised release set forth in the judgment [at ECF No. 181; and that

he] shall serve [one year] of home incarceration with GPS technology at an address

approved by his Probation Officer.” (draft order adapted from U.S. v. Eli Dana, 14 CR

405, ECF No. 108 (SDNY) (JMF)).

Dated:       New York, NY
             April 8, 2020

                                                   Respectfully submitted,

                                                          /S/
                                                   _____________________
                                                   Robert Caliendo, Esq.
                                                   810 Seventh Ave., Ste. 620
                                                   New York, NY 10019
                                                   (917) 689-0114
                                                   rc@caliendo-law.com

                                                   Attorney for Matthew Brady




                                            18
